21-07023-rdd     Doc 104     Filed 08/02/21 Entered 08/02/21 08:23:42            Main Document
                                          Pg 1 of 6



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------X
In re:                                        : Chapter 11

MOSDOS CHOFETZ CHAIM INC.,                                            Case No. 12-23616(rdd)
                                                                    : Post-Confirmation
                                Debtor.
------------------------------------------------X
CONGREGANTS OF MOSDOS CHOFETZ CHAIM INC.
A/K/A KIRYAS RADIN,                             : Adv. Pro. No. 21-07023
                                Plaintiff,
                - against –                     :

MOSDOS CHOFETZ CHAIM INC., CHOFETZ CHAIM INC., :
TBG RADIN LLC, SHEM OLAM, LLC, CONGREGATION
RADIN DEVELOPMENT INC., ARYEH ZAKS, BEATRICE    :
WALDMAN ZAKS, MENDEL ZAKS, GITTEL ZAKS
LAYOSH, ELIYAHU LAYOSH, SAMUEL MARKOWITZ,       :
DEBORAH ZAKS HILLMAN, YOM T. HENIG, STEVEN
GREEN, DANIEL GREEN, ABRAHAM ZAKS and STERLING :
NATIONAL BANK,
                                Defendants.     :
------------------------------------------------X

               SUMMARY OF MOVANTS’ OBJECTIONS TO PORTIONS
                   OF RESPONDENTS TRIAL DECLARATIONS

       Defendants Mosdos Chofetz Chaim, Inc., Chofetz Chaim Inc. and Congregation Radin

Development Inc. (collectively, “Movants”), by and through their respective undersigned counsel,

hereby set forth a summary of their objections to portions of the Trial Declarations proffered by

Respondents for the hearing of Movants’ motion for the issuance of monetary judgments for

coercive sanctions previously imposed by the Court, for a finding of contempt and the imposition

of punitive damages against certain individuals, and for additional contempt sanctions for future

violations of the Court’s prior Injunction. This summary is intended to point the Court to the

portions objected to so that the Court can consider oral argument before the witnesses testify.
21-07023-rdd    Doc 104      Filed 08/02/21 Entered 08/02/21 08:23:42          Main Document
                                          Pg 2 of 6



                                       OBJECTIONS
NOCHUM BRODY
3     Last sentence (“CCI never had its own congregation) – no personal knowledge.
4     No personal knowledge, argument, not fact.
5     Legal arguments; conclusory.
6     Argumentative, no facts; conclusory.
7     Argumentative, except last sentence (“not as agent of Rabbi Mayer or the Plaintiffs”) not
      objected to.
9     Hearsay about other people; claims to set forth religious doctrine.
10    Relevance (dissertation about tradition).
12    Irrelevant; Hearsay as to “taken by the study groups.”
13    Irrelevant; hearsay – does to identify any person.
14    Irrelevant re: subpoena on Klugman.
15    Hearsay: “Upon information and belief.”
16    Hearsay, irrelevant.
17    Hearsay, irrelevant.
18    Irrelevant; professes to state Hebrew Law.
19    Irrelevant; argumentative – Obj to Exhibit B for reasons previously submitted.
21    Objection to what was previously stated not under oath and with no ability to cross-
      examine. Objection to reference to prior unsworn testimony. Obj to Exhibit C for
      reasons previously submitted.
22    Objection to what was previously stated not under oath and with no ability to cross-
      examine. Objection to reference to prior unsworn testimony. Obj to Exhibit D for
      reasons previously submitted.
23    Argumentative – Object To Ex E for reasons previously submitted.
24    Irrelevant; Argumentative – “Shows Inconsistencies of this Court in the Administration
      of this Case.” Object to Exhibit F (Shem Olam assignment) as being irrelevant for
      reasons previously submitted.
25    Objection to what was previously stated not under oath and with no ability to cross-
      examine. Objection to reference to prior unsworn testimony. Obj to Exhibit G –
      unsigned and expired “housing agreement” – for reasons previously submitted.


                                                  2
21-07023-rdd    Doc 104      Filed 08/02/21 Entered 08/02/21 08:23:42            Main Document
                                          Pg 3 of 6



26    No objection to first 3 sentences. Objection to last two sentences as argumentative and
      hearsay allegation about what Rabbi Aryeh Zaks purportedly “knows.”
27    Objection to reference to “Eichel Declaration” which is not in evidence. Objection to Ex
      H – March 6, 2015 declaration of Rabbi Aryeh Zaks referring to “unsigned Rabbi Brody
      Agreement” – as irrelevant for reasons previously submitted..
28    Irrelevant, time period referred to not at issue here.
29    Irrelevant, the photographs referenced therein are not being offered in this case.
30    Irrelevant.
33    No objection to first sentence. Objection to last sentence and sub-paragraphs as based on
      hearsay (“Affirmant was not in attendance at the Synagogue when any of these incidents
      took place”).
34    Argumentative; asserts legal theory that “all Alleged Contemnors have occupancy rights
      … that permit them to attend services at the synagogue and study at the Yeshiva.”


SHIMON ZAKS
2     Last sentence (“CCI never had its own congregation) – no personal knowledge.
3     No objection to first two sentences (although irrelevant). Object to last sentence based on
      no personal knowledge.
4     No personal knowledge, argument, not fact. Allegation of “fictitious lease” irrelevant,
      speculative and not based on any personal knowledge.
5     Irrelevant (who pays bills for the synagogue) – no documentary evidence of that.
6     Refers to declarations not offered at the hearing and cannot cross-examine those
      declarants. Objection to f/n 1 as being hearsay.
7     Hearsay speculation that lease to CCI not proper, refers to “investigation by Sterling
      Bank” which is hearsay and no Sterling Bank witness being produced. Object to Exhibit
      J (letter from Sterling Bank’s counsel) as hearsay and irrelevant for reasons previously
      submitted.
8     Object to Exhibit K – Real Property Tax exemption application – Irrelevant and
      incomplete (leaves out portion that states that CCI is tenant of building) for reasons
      previously submitted.. Argumentative, speculative and not based on any personal
      knowledge: lease to CCI “is nothing more than a larger scheme to inflate the rent roll by
      committing an outright bank fraud.”




                                                 3
21-07023-rdd     Doc 104     Filed 08/02/21 Entered 08/02/21 08:23:42            Main Document
                                          Pg 4 of 6



9     Irrelevant, the June 11, 2021, entry is not being charged against Shimon Zaks. Object to
      Exhibit L (EZ Pass statement) as irrelevant and unclear for reasons previously submitted.
      Also, last sentence irrelevant, argumentative and not based upon personal knowledge:
      “At every turn Aryeh will lie, or if that is not enough, turn to fraud, as he has done in the
      Mosdos case which was never tried in court on its merits.”
10    Hearsay, not based on personal knowledge: “I have learned …” Object to Exhibit I
      (letter from counsel for witness in another case) for reasons previously submitted.
      Contents of letter hearsay and, in any event, Mr. Doberman not being produced as
      witness.
11    Hearsay, not based on personal knowledge. Mr. Jacobowitz not being produced as
      witness.
12    Hearsay, Irrelevant (not being asserted at the evidentiary hearing).
13    Hearsay, Irrelevant (not being asserted at the evidentiary hearing).
14    Hearsay, Irrelevant (not being asserted at the evidentiary hearing).
15    Hearsay, Irrelevant.
16    Hearsay, Irrelevant.
17    Hearsay (“A Long-time congregant (for over 18 years) relayed to me …).
18    Irrelevant, Hearsay, no personal knowledge, argumentative.
19    Hearsay, irrelevant, speculative. Footnote 6 irrelevant and argumentative. Footnote 7
      irrelevant.
21    Hearsay as to “an act that the community would not tolerate”. Footnote 8, hearsay.
      Footnote 9, irrelevant as a purported statement of Jewish law.
22    Argumentative.
24    Hearsay.
26    No objection to the witness’ personal purported “belief.” Objection to Exhibits E and M
      as being irrelevant for reasons previously submitted.
27    Irrelevant, argumentative. Objection to Exhibit DE as irrelevant for reasons previously
      submitted. Specifically states that “the agreements are not “leases,” but were created to
      outline a series of campus rules …”
28    Argumentative.
29    Hearsay.
30    Hearsay, argumentative.
31    Irrelevant, argumentative.

                                                4
21-07023-rdd     Doc 104    Filed 08/02/21 Entered 08/02/21 08:23:42           Main Document
                                         Pg 5 of 6



32    Argumentative.
33    Argumentative, purports to state the law.
34    Objection to 1st sentence as argumentative. No objection to second sentence.


YISROEL HOCHMAN
2     Objection to last sentence as conclusory (“As a member of the Kollel, my family and I
      are entitled to have, and actually occupy, a residence on the Kiryas Radin Campus.”).
3     Argumentative, purports to set forth applicable law.
6     No objection to 1st sentence. Objection to balance as argumentative and professes to state
      the law.


FAIGY HOCHMAN
6     Argumentative.
7     Hearsay, not based on personal knowledge (“I am informed that …”).


SIMA ZAKS
6     Argumentative, purports to set forth the applicable law.
7     Conclusory.


RABBI MAYER ZAKS
3     Argumentative.
5     No objection to 1st sentence. Objection to second sentence as hearsay.
6     Irrelevant. [Discovery Issue].
7     Hearsay, except claim that he did not induce anyone to stop attending services.
8     Hearsay.




                                               5
21-07023-rdd    Doc 104     Filed 08/02/21 Entered 08/02/21 08:23:42          Main Document
                                         Pg 6 of 6



9      No objection to 1st sentence. Objection to balance as hearsay.
10     Conclusory.
Dated: August 2, 2021
       Edgemont, New York
                                                    Levine & Associates, P.C.

                                                    By:   s/ Michael Levine
                                                            Michael Levine

                                                    15 Barclay Road
                                                    Scarsdale, NY 10583
                                                    Telephone (914) 600-4288
                                                    Facsimile (914) 725-4778
                                                    e-mail: ml@LevLaw.org
                                                    Attorneys for Defendants Mosdos and CCI



Tracy Klestadt, Esq.                                Kevin Nash, Esq.

By:   s/ Tracy Klestadt                             By:    Kevin Nash
        Tracy Klestadt                                     Kevin Nash
Klestadt Winters Jureller Southard & Stevens, LLP   Goldberg Weprin Finkel Goldstein LLP
200 West 41st Street, 17th Floor                    1501 Broadway, 22nd Floor
New York, NY 10036-7203                             New York, NY 10036
Telephone (212) 972-3000                            Telephone (212) 221-5700
Facsimile (212) 972-2245                            Facsimile (212) 221-6532
Cell Phone (917) 607-7863                           Cell Phone (516) 330-7107
Email: TKlestadt@Klestadt.com                       Email: knash@gwfglaw.com
Attorneys for CRDI                                  Attorneys for Rabbi Aryeh Zaks




                                               6
